IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 22 DB 2018 (No. 38 RST 2018)
                                :
                                :
ROY S. TURNER, JR.              : Attorney Registration No. 59870
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Out of State)


                                       ORDER


 PER CURIAM


        AND NOW, this 16th day of July, 2018, the Report and Recommendation of

 Disciplinary Board Member dated July 3, 2018, is approved and it is ORDERED that Roy

 S. Turner, Jr., who has been on Administrative Suspension, has never been suspended

 or disbarred, and has demonstrated that he has the moral qualifications, competency and

 learning in law required for admission to practice in the Commonwealth, shall be and is,

 hereby reinstated to active status as a member of the Bar of this Commonwealth. The

 expenses incurred by the Board in the investigation and processing of this matter shall

 be paid by the Petitioner.